DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
This is in response to applicant’s amendment/response filed on 7/11/2022, which has been entered and made of record. Claims 1-12 have been amended. No Claim has been cancelled. Claims 13-15 have been added. Claims 1-15 are pending in the application. 
The 112(f) claim interpretation is maintained..

Response to Arguments
Applicant’s arguments (Remarks, p. 9-10) with respect to the independent claims 1, 11, and 12, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with the reference by Kawamoto.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 20200402266 A1).

Regarding Claim 1, Kawamoto discloses An information processing apparatus (ABS reciting “An information processing system”) comprising: 
a processor (Fig. 2 showing processor 102) configured to: 
display information related to a part of a printed wiring board superimposed on a captured image of a currently visible wiring layer of the printed wiring board, (Fig. 11 showing the hidden wiring 82d on the captured image 600. ¶97 reciting “Terminal device 10 displays superimposed image 640, transmitted from information processing device 20, on a display 108. This allows the user to obtain information that is difficult to grasp only from captured image 600. Specifically, the user is allowed to grasp, by confirming wire image 82d, the wire that is included in the inner layer of board 30 and cannot be captured by camera 110.” Fig. 10 showing the hidden part of wire 72b in wire image 82b, and ¶93 reciting “captured image 600 of FIG. 6 is an actual image, and thus wire 72b is partially covered with electronic part 71b in captured image 600. In contrast, in virtual image 620 shown in FIG. 10 (a), wire image 82b based on the design information about wire 72b is not covered with part image 81b based on the design information about electronic part 71b.”)
the part of the printed wiring board being a designated wiring of a plurality of wirings arranged on the printed wiring board that is arranged in an invisible wiring layer of the printed wiring board different from the currently visible wiring layer of the printed wiring board, and (Fig. 10 (a) showing a wiring (part of 82b overlapped with 81b) in an invisible wiring layer of a printed wiring board, and ¶96 reciting “Superimposed image 640 also includes wire image 82d, which is a virtual image of the wire that is included in the inner layer of board 30 and cannot be captured by camera 110.”, as shown in Fig. 11)
¶70 discloses superimposing information related to a part designated by a user, and recites “upon receipt of designation of a part ID from the user, information processing device 20 generates a superimposed image in which a virtual image indicative of the part ID is superimposed on captured image 600, and transmits the generated superimposed image to terminal device 10. Terminal device 10 displays the superimposed image, as shown in FIG. 8, on display 108.”
Kawamoto discloses designating of a part ID such as IC1 shown in Fig. 8. However, Kawamoto does not explicitly disclose the displayed information including connection information of the designated wiring indicating other parts of the printed wiring board that the designated wiring is connected to in the above cited portion.
Kawamoto recites “all the design information items may be designated” (¶72). Further, ¶73 recites “if the design information items about wires 72a to 72c and holes 73a and 73b are extracted, information processing device 20 may generate an image in which virtual images showing these design information items are superimposed on captured image 600. In this case, the user is allowed to designate an element that he/she wishes to add to captured image 600 from among the extracted multiple design information items about elements and designate design information about the designated element.” Thus, it is obvious from Kawamoto’s teachings that a user can designate a wiring such as 72a to 72c, and the displayed information including the holes 73a and 73b that the designated wiring is connected to. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Kawamoto such that the displayed information including connection information of the designated wiring (72a to 72c) indicating the holes 73a and 73b that the designated wiring is connected to, as shown in Fig. 11. The suggestions/motivations would have been to readily grasp the design information (¶73), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 11 has similar limitations as of Claim(s) 1 except it is a CRM claim (Kawamoto, Claim 16 reciting “A non-transitory computer-readable medium storing an information processing program executed by a processor, the information processing program causing the processor to perform”), therefore it is rejected under the same rationale as Claim(s) 1.
Claim 12 has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.

Regarding Claim 2, Kawamoto discloses The information processing apparatus according to claim 1, wherein 
the processor is configured to display information indicating a shape and position of the part of the designated wiring, at the position thereof as if a wiring on the currently visible wiring layer is transparent. (Fig. 11 showing the 82b and 82d as if a wiring on the currently visible wiring layer is transparent.)

Regarding Claim 3, Kawamoto discloses The information processing apparatus according to claim 1, wherein 
the processor is configured to, when receiving, from a user, a designation of the wiring whose related information is to be displayed on the captured image of the printed wiring board, (¶70 reciting “upon receipt of designation of a part ID from the user, information processing device 20 generates a superimposed image in which a virtual image indicative of the part ID is superimposed on captured image 600, and transmits the generated superimposed image to terminal device 10. Terminal device 10 displays the superimposed image, as shown in FIG. 8, on display 108.”)
However, Kawamoto does not explicitly disclose to
display selectable options including 
(i) an option of displaying information related to both (a) a wiring arranged in the visible wiring layer and (b) the designated wiring arranged in the invisible wiring layer, and 
(ii) an option of displaying only the information related to the designated wiring arranged in the invisible wiring layer, and 
switch the wiring whose related information is to be displayed on the captured image of the printed wiring board in accordance with an option selected by the user.
Kawamoto teaches “ In a certain aspect, display controller 206 displays an image on display 108 which is designated by the user between the captured image captured by imaging unit 202 and the superimposed image generated by image generator 258. Display controller 206 toggles the display of the captured image and the superimposed image, for example, according to a user instruction via input interface 114.” (¶85). In addition, ¶35 teaches the input interface 114 is, for example, buttons and receives various instructions from the user. 
The feature relating to displaying selectable options as an input interface is merely a normal design option which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed. The feature of an option displaying only the information related to the component or wiring arranged in the invisible wiring layer appears to be mere design choices and a question of an obvious and consequently non-inventive selection among a number of known possibilities, depending on the circumstances.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus to use selectable options as an input interface, and have an option displaying only the information related to the component or wiring arranged in the invisible wiring layer. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 4, Kawamoto discloses The information processing apparatus according to claim 2, wherein 
the processor is configured to, when receiving, from a user, a designation of the wiring whose related information is to be displayed on the captured image of the printed wiring board, (¶70 reciting “upon receipt of designation of a part ID from the user, information processing device 20 generates a superimposed image in which a virtual image indicative of the part ID is superimposed on captured image 600, and transmits the generated superimposed image to terminal device 10. Terminal device 10 displays the superimposed image, as shown in FIG. 8, on display 108.”)
However, Kawamoto does not explicitly disclose to
display selectable options including 
(i) an option of displaying information related to both (a) a wiring arranged in the visible wiring layer and (b) the designated wiring arranged in the invisible wiring layer, and 
(ii) an option of displaying only the information related to the designated wiring arranged in the invisible wiring layer, and 
switch the wiring whose related information is to be displayed on the captured image of the printed wiring board in accordance with an option selected by the user.
Kawamoto teaches “ In a certain aspect, display controller 206 displays an image on display 108 which is designated by the user between the captured image captured by imaging unit 202 and the superimposed image generated by image generator 258. Display controller 206 toggles the display of the captured image and the superimposed image, for example, according to a user instruction via input interface 114.” (¶85). In addition, ¶35 teaches the input interface 114 is, for example, buttons and receives various instructions from the user. 
The feature relating to displaying selectable options as an input interface is merely a normal design option which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed. The feature of an option displaying only the information related to the component or wiring arranged in the invisible wiring layer appears to be mere design choices and a question of an obvious and consequently non-inventive selection among a number of known possibilities, depending on the circumstances.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus to use selectable options as an input interface, and have an option displaying only the information related to the component or wiring arranged in the invisible wiring layer. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 20200402266 A1), in view of Ueda et al. (US 20210281811 A1).

Regarding Claim 5, Kawamoto discloses The information processing apparatus according to claim 3, wherein 
the processor is configured to, when superimposing and displaying, on the captured image of the printed wiring board, the information related to the wiring arranged in the visible wiring layer, display the information related to the wiring arranged in the visible wiring layer. (Figs. 8, 11, 12)
However, Kawamoto does not explicitly disclose to
 display the information related to the component or wiring arranged in the visible wiring layer in a display mode different from a mode in which the information related to the component or wiring arranged in the invisible wiring layer is displayed.
It is well known in the art to display invisible parts in a display mode different from visible parts. In addition, Ueda teaches “ the part invisible from the second virtual camera is adjusted so as to be displayed as a silhouette image. As other examples of change in the display manner, a part invisible from the second virtual camera may be displayed in a different color, or the outline of the player icon may be displayed by a dotted line. In addition, for example, a part visible from the second virtual camera and a part invisible from the second virtual camera may be displayed with different transmittances.” (¶136). In other words, Ueda teaches displaying visible and invisible parts in different display modes.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Kawamoto) to display visible and invisible parts in different display modes (taught by Ueda). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 6, Kawamoto discloses The information processing apparatus according to claim 4, wherein 
the processor is configured to, when superimposing and displaying, on the captured image of the printed wiring board, the information related to the wiring arranged in the visible wiring layer, display the information related to the wiring arranged in the visible wiring layer (Figs. 8, 11, 12)
However, Kawamoto does not explicitly disclose to
 display the information related to the component or wiring arranged in the visible wiring layer in a display mode different from a mode in which the information related to the component or wiring arranged in the invisible wiring layer is displayed.
It is well known in the art to display invisible parts in a display mode different from visible parts. In addition, Ueda teaches “ the part invisible from the second virtual camera is adjusted so as to be displayed as a silhouette image. As other examples of change in the display manner, a part invisible from the second virtual camera may be displayed in a different color, or the outline of the player icon may be displayed by a dotted line. In addition, for example, a part visible from the second virtual camera and a part invisible from the second virtual camera may be displayed with different transmittances.” (¶136). In other words, Ueda teaches displaying visible and invisible parts in different display modes.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Kawamoto) to display visible and invisible parts in different display modes (taught by Ueda). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 7, Kawamoto in view of Ueda discloses The information processing apparatus according to claim 5, wherein 
the processor is configured to display (i) the information related to the wiring arranged in the visible wiring layer and (ii) the information related to the designated wiring arranged in the invisible wiring layer, in different colors. (Ueda, ¶136 reciting “As other examples of change in the display manner, a part invisible from the second virtual camera may be displayed in a different color”. The suggestions/motivations would have been the same as that of Claim 5 rejections.)

Regarding Claim 8, Kawamoto in view of Ueda discloses The information processing apparatus according to claim 6, wherein 
the processor is configured to display (i) the information related to the wiring arranged in the visible wiring layer and (ii) the information related to the designated wiring arranged in the invisible wiring layer, in different colors. (Ueda, ¶136 reciting “As other examples of change in the display manner, a part invisible from the second virtual camera may be displayed in a different color”. The suggestions/motivations would have been the same as that of Claim 6 rejections.)

Regarding Claim 9, Kawamoto in view of Ueda discloses The information processing apparatus according to claim 3, wherein 
wiring layers include the visible wiring layer and the invisible wiring layer, and 
the processor is configured to, when superimposing and displaying, on the captured image of the printed wiring board, the information related to the wiring arranged in the invisible wiring layers, display information related to the designated wiring arranged in one of the wiring layer and information related to a wiring arranged in another one of the wiring layers in different display modes from each other.
(See Claim 5 rejections for detailed analysis.)

Regarding Claim 10, Kawamoto in view of Ueda discloses The information processing apparatus according to claim 4, wherein 
wiring layers include the visible wiring layer and the invisible wiring layer, and 
the processor is configured to, when superimposing and displaying, on the captured image of the printed wiring board, the information related to the designated wiring arranged in the invisible wiring layer, display information related to a wiring arranged in one of the wiring layers and information related to a wiring arranged in another one of the wiring layers in different display modes from each other.
(See Claim 6 rejections for detailed analysis.)

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 20200402266 A1), in view of Youngquist (US 20140263578 A1).

Regarding Claim 13, Kawamoto discloses The information processing apparatus according to claim 1. 
However, Kawamoto does not explicitly disclose the currently visible wiring layer of the printed wiling board includes a marker, the marker specifying a reference position and including identification information, the identification information specifying a type of the printed wiring board and a surface of the printed wiring board, and 
the processor displays the information superimposed on the captured image based on the marker using the reference position.
Kawamoto discloses displaying information superimposed on the captured image based on the design information in ABST. Further Kawamoto recites “according to an instruction (e.g., designation of a file name, etc.) from the operator, information processing device 20 reads design information items about board 30 stored in secondary memory device 154, and analyzes the captured image using the design information items (step S16). Specifically, information processing device 20 determines which region of board 30 is captured in the captured image.” (¶44), and furthermore recites “Based on a result of the analysis of the captured image, information processing device 20 extracts design information that is related to the captured image from among design information items about board 30 stored in secondary memory device 154 (step S18). For example, assume that information processing device 20 determines, in step S16, that the region of board 30 captured in the captured image is a rectangular region H formed between four coordinates P1 (X1, Y1), P2 (X2, Y1), P3 (X1, Y2), and P4 (X2, Y2) in board 30.” (¶47). In other words, Kawamoto discloses the processor displays the information superimposed on the captured image based on the reference position extracted from the captured image and stored design information. 
Youngquist teaches a label on the PCB containing information including a barcode marking, and recites “apply a label to identify the board by marking thereon, e.g., the board type, revision, serial number, manufacturing date, machine operators name, and/or production lot. Barcode marking may be applied for subsequent reading by other machinery or hand held barcode readers.” (¶161). 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus to include the design information with reference position (taught by Kawamoto) in a barcode on the printed wiring board (taught by Youngquist). The suggestions/motivations would have been to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 14 has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 15 has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611